Filed 6/15/21 In re A.G. CA1/2

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re A.G., et al., Persons Coming
 Under the Juvenile Court Law.

 HUMBOLDT COUNTY
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES,
           Plaintiff and Respondent,                                 A161043

 v.                                                                  (Humboldt County
 Alan G.,                                                            Super. Ct. Nos. JV190021/
                                                                     JV2000017)
           Defendant and Appellant.


BY THE COURT:
         It is ordered that the opinion filed herein on June 15, 2021, be modified
as follows:
         In the caption on page 1, the second superior court number listed
should be modified to add an additional “0”. The number should read
JV2000017.
         This modification does not change the judgment.


Dated: ____________________                                          ______________________________
                                                                     Kline, P.J.



                                                               1
Filed 6/15/21 In re A.G. CA1/2 (unmodified opinion)
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re A.G., et al., Persons Coming
 Under the Juvenile Court Law.

 HUMBOLDT COUNTY
 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES,
           Plaintiff and Respondent,                                 A161043

 v.                                                                  (Humboldt County
 Alan G.,                                                            Super. Ct. Nos. JV190021/
                                                                     JV200017)
           Defendant and Appellant.


         Alan G. (Father) appeals from the juvenile court’s findings and order
denying him visitation with his children.
         We dismiss the appeal as moot.
                    FACTUAL AND PROCEDURAL BACKGROUND
         Father lived with his wife (Mother), their young child (Minor), and
Mother’s older children (Minor’s half-siblings). In October 2018, Mother
reported that Father was sexually molesting Mother’s 14-year-old daughter
(Father’s stepdaughter). Mother told a social worker that after she
confronted Father about the abuse, he ran away and had not returned to the




                                                               1
house. The 14-year-old stepdaughter reported that Mother blamed her for
ruining Mother’s life and destroying her marriage.
      In January 2019, the Humboldt County Department of Health and
Human Services (Department) filed a dependency petition on behalf of Minor,
then two years old, alleging, among other things, that she was at substantial
risk of harm under Welfare and Institutions Code section 300, subdivision (j)
(§ 300(j)). The Department filed an amended petition in March 2019, alleging
Minor was “at substantial risk of harm due to how the mother did not protect
the child’s half-sibling . . . from sexual abuse by the child’s father. . . .
[M]other allowed [Father] to come to the family home while [the 14-year-old
stepdaughter] was there in November 2018” and the stepdaughter felt “hurt
and hopeless” following her interactions with Mother. Father’s whereabouts
were unknown to the Department.
      After a contested hearing on jurisdiction, the juvenile court sustained
the petition, finding Minor was described by section 300(j). In an uncontested
hearing on disposition, the court declared Minor a dependent of the court,
placed Minor with Mother, and ordered family maintenance services for
Mother. Father was not present and was not represented by counsel at either
hearing, and his whereabouts were still unknown.
      In April 2019, Mother gave birth to another child; Father was the
father of the baby.1
      In November 2019, Father surrendered himself to the Humboldt
County Correctional Facility. Later that month, Father appeared at a
maintenance review hearing for Minor. (It was reported that Father was
being held on criminal charges related to the alleged sexual abuse of his


      1We will refer to Father and Mother’s baby born in 2019 and Minor
together as “Minors.”


                                          2
stepdaughter.) The court appointed an attorney for Father and elevated
Father to presumed father status.
      In February 2020, the Department filed additional petitions on behalf
of Minors related to their contact with Father,2 and the court ordered Minors
detained from Father. The court ordered visitation with Father in
accordance with jail policy and procedure.
      In March 2020, the court held a contested hearing on jurisdiction and
sustained the petitions. At the contested hearing on disposition in April
2020, the court declared Minors dependents of the court and placed them in
the home of Mother. The court found reunification services for Father were
not in the Minors’ best interest and suspended any order for visitation
“pending the COVID-19 pandemic.”
      In May 2020, the court held a hearing regarding visitation for Father,
who was still in custody. Minors were eligible for enrollment in the Yurok
Tribe, and a tribal representative appeared at the hearing. The Department
argued visitation for Father would be detrimental to Minors and not in their
best interest. The Yurok Tribe and Minors’ attorney agreed with the
Department’s position. The tribal representative emphasized the issue was
“very important to the tribe” and it was important for a perpetrator to be “set
apart from a family” where there was sexual violence in the home. Minors’
attorney was concerned about the “risk for the children being groomed for



      2 As to Father’s child born in 2019, the Department alleged in an
original petition that the child was at risk under section 300(j) because
Mother let the child have contact with Father and Father had not admitted
the sexual abuse and had not participated in treatment. In a supplemental
petition for Minor, the Department alleged Father’s sexual abuse of his
stepdaughter placed Minor at risk but there was no order limiting his contact
with Minor.


                                       3
future abuse” if visitation were ordered. Mother’s attorney submitted, and
Father’s attorney asked for supervised visitation at the jail.
      On August 6, 2020, the court issued its findings and order on visitation,
ordering no visitation between Minors and Father. The court found visitation
“would be detrimental unless and until [Father] accepts responsibility for, at
the very least, the acts the mother and father acknowledge occurred.” The
court noted it was “important to consider the Tribe’s input regarding cultural
factors” and it had “done so in reaching its determination of detriment.”
      On September 25, 2020, Father filed a notice of appeal of the findings
and order of August 6, 2020.
      On November 25, 2020, the juvenile court terminated the dependency
and juvenile court jurisdiction of the Minors.3 No appeal was taken from the
November 25 order.
                                DISCUSSION
      Father contends no substantial evidence supports the finding that
visitation would be detrimental to Minors. The Department responds that
the juvenile court’s order terminating jurisdiction renders Father’s appeal
moot. Father has not filed a reply brief and therefore has not responded to
the mootness argument. We agree with the Department.
      “ ‘[A]n action that originally was based on a justiciable controversy
cannot be maintained on appeal if all the questions have become moot by
subsequent acts or events. A reversal in such a case would be without
practical effect, and the appeal will therefore be dismissed.’ (9 Witkin, Cal.
Procedure (4th ed. 1997) Appeal, § 642, p. 669.) The question of mootness in


      3On May 24, 2021, this court granted the Department’s unopposed
request that we take judicial notice of the juvenile court’s termination orders
of November 25, 2020.


                                       4
a dependency case should be decided on a case-by-case basis . . . .” (In re
Dani R. (2001) 89 Cal.App.4th 402, 404.)
      “[T]he critical factor in considering whether a dependency appeal is
moot is whether the appellate court can provide any effective relief if it finds
reversible error.” (In re N.S. (2016) 245 Cal.App.4th 53, 60.) Here, Father
seeks reversal of the juvenile court’s order of August 6, 2020 and “remand[] to
the juvenile court to reinstate Father’s visits with his children.” But now
that the dependency matters have been terminated, we can give no effective
relief because the juvenile court no longer has jurisdiction to order visitation.
(See In re Michelle M. (1992) 8 Cal.App.4th 326, 330 [dismissing as moot a
father’s appeal of jurisdictional and dispositional orders where the juvenile
court later terminated jurisdiction; “no direct relief can be granted even were
we to find reversible error, because the juvenile court no longer has
jurisdiction and we are only reviewing that court’s ruling”].) Father has
offered no reason why we should decide his appeal even though it is moot.
(Cf. In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1404 [court has discretion
to resolve an issue rendered moot by subsequent events where the issue is “of
continuing public importance and is a question capable of repetition, yet
evading review”].) Accordingly, we dismiss the appeal as moot. (In re
Michelle M., supra, at p. 330.)
                                  DISPOSITION
      The appeal is dismissed.




                                        5
                                       _________________________
                                       Miller, J.


WE CONCUR:


_________________________
Kline, P.J.


_________________________
Stewart, J.




A161043, Humboldt County Dept. of Health and Human Services v. Alan G.




                                   6